United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3751
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Reginald Wicks,                          *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 12, 2007
                                 Filed: March 20, 2007
                                  ___________

Before RILEY, BOWMAN, and ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        Reginald Wicks (Wicks) appeals his sentence of 120 months’ imprisonment
for distributing, possessing with the intent to distribute, and conspiring to distribute
crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)-(C), and 846.
Wicks argues the district court1 erred by concluding Wicks was ineligible for safety
valve relief under 18 U.S.C. § 3553(f) and United States Sentencing Guideline
§ 5C1.2. We affirm.



      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
       Wicks entered into a proffer agreement with the government in which he stated
Curtis Tatem (Tatem), his brother and co-defendant, distributed crack cocaine. Later,
Wicks recanted these statements, asserting law enforcement officers had pressured
him into making incriminating statements about Tatem. The district court found
Wicks was ineligible for safety valve relief because, by recanting his prior statements,
Wicks had not provided truthful information about his offenses.

      We review for clear error the district court’s findings regarding whether a
defendant is eligible for safety valve relief.2 United States v. Alvarado-Rivera, 412
F.3d 942, 947 (8th Cir. 2005) (en banc), cert. denied, 126 S. Ct. 1096 (2006).
“Defendants have the burden to show affirmatively that they have satisfied each

      2
       A defendant is eligible for safety valve relief if:

             (1) the defendant does not have more than 1 criminal history point,
      as determined under the sentencing guidelines;
             (2) the defendant did not use violence or credible threats of
      violence or possess a firearm or other dangerous weapon (or induce
      another participant to do so) in connection with the offense;
             (3) the offense did not result in death or serious bodily injury to
      any person;
             (4) the defendant was not an organizer, leader, manager, or
      supervisor of others in the offense, as determined under the sentencing
      guidelines and was not engaged in a continuing criminal enterprise, as
      defined in section 408 of the Controlled Substances Act; and
             (5) not later than the time of the sentencing hearing, the defendant
      has truthfully provided to the Government all information and evidence
      the defendant has concerning the offense or offenses that were part of the
      same course of conduct or of a common scheme or plan, but the fact that
      the defendant has no relevant or useful other information to provide or
      that the Government is already aware of the information shall not
      preclude a determination by the court that the defendant has complied
      with this requirement.

18 U.S.C. § 3553(f).

                                          -2-
requirement for the safety valve, including whether truthful information and evidence
have been given to the government.” Id. Here, the district court’s finding that Wicks
was ineligible for safety valve relief, because Wicks recanted his prior statements and
thus never provided complete, truthful information to the government, is not clearly
erroneous. See United States v. Morones, 181 F.3d 888, 891 (8th Cir. 1999) (stating
“the defendant [who] initially tells the government the whole truth but later recants”
is “no more entitled to safety valve relief than the defendant who never discloses
anything about the crime and its participants”).

      Accordingly, we affirm.
                     ______________________________




                                         -3-